DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      CLIFFORD LEE SHELTON,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-3680

                          [February 22, 2018]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Palm Beach County; Samantha
Schosberg Feuer, Judge; L.T. Case No. 501989CF011161AXXXMB.

  Clifford Lee Shelton, Milton, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.